DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 12/16/2021. As directed by the amendment: no claims have been amended, claims 1-31 have been cancelled, and no claims have been added. Thus, claims 32-34 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. Therefore, claims 32-34 are allowed.

Allowable Subject Matter
Claims 32-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 32 is allowed because the prior art of record fails to disclose either singly or in combination the claimed medical instrument and a second blocking member that is located distal of the blocking member.
Closest prior art: Leonard (US 2009/0105642).
Regarding Claim 32, Leonard fails to teach among all the limitations or render obvious a medical instrument and a second blocking member disposed at the distal end of the blocking 
Claims 33-34 would be allowable for depending on claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/T.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783